DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 12 May 2022 is acknowledged and has been entered.
 
Status of the Claims:
All previous claims have been cancelled.
New claims 15-27 have been submitted.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is rendered vague and indefinite by the phrase “analyzing of phenolic flavonoid matter in extract obtained after centrifuge”. Does this mean that the extract is the supernatant or pellet?

Claim 18 is rendered vague and indefinite by the phase “mixing 200 to 500 grams of the crumbles with 250 to 300 grams of the ultrapure water and 250 to 1000 grams of mineral water in a weight ratio of 1:1 to 1:3 of the crumbles with the solvent”. It is unclear to what solvent this is meant to refer: Does applicant mean that the solvent chosen is water or can any solvent be used?
Similarly claim 19 is rendered vague and indefinite by the phrase “wherein the step of mixing comprises: mixing 200 to 500 grams of the crumbles with 250 to 300 grams of the ultrapure water and 250 to 1000 grams of mineral water in the weight ratio of 1:1 to 1:3 of the crumbles with the solvent”, for the same reason.
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also rejected under U.S.C. 112, second paragraph, for the reasons set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over CN101978969A [cited by Applicant in IDS filed 12/10/20].
CN101978969A discloses a method for preparing propolis solution, which comprises the following steps of: crushing raw propolis; dissolving by adding a solvent; soaking the propolis extract crushed propolis into the solvent, and stirring the mixture overnight till full dissolution; standing the solution, cooling the solution to room temperature; adjusting the pH value of the solution; performing suction filtering of the propolis extract solution (abstract-D1).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine steps of grinding propolis followed by extraction with solvents such as ethanol and separating the soluble and insoluble components as taught in the prior art. The cited reference does not explicitly disclose the specific steps of the claimed method such a regulation of acidity with lemon juice or apple cider vinegar, degassing the solution, centrifuging the degassed solution, and analyzing of phenolic flavonoid matter in the propolis extract. However, such adjustment of particular conventional working conditions (e.g., using commonly-employed techniques such as separation of soluble and insoluble components of a solution with centrigugation, filtration, etc. and employing known acidic agents to regulate the pH of a mixture) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. See e.g. MPEP 2144.05.
In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  In KSR, the Supreme Court indicated that the obviousness analysis should consider the “background knowledge possessed by a person having ordinary skill in the art.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).   Under KSR, information deemed within PHOSITA’s general knowledge is more powerful than that found buried in a prior art reference because we assume that PHOSITA would consider using their general knowledge in combination with the prior art — even absent any express motivation to do so. Under 35 U.S.C. § 103, the obviousness inquiry turns not only on the prior art, but whether “the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious . . . to a person having ordinary skill in the art to which the claimed invention pertains.” 35 U.S.C. § 103. Regardless of the tribunal, the inquiry into whether any “differences” between the invention and the prior art would have rendered the invention obvious to a skilled artisan necessarily depends on such artisan’s knowledge. See Philips v. Google & Microsoft 2020.
	 Accordingly, the instant claims, where no unexpected results are observed (i.e., evidence of criticality in the extraction parameters employed in the method), would have been obvious to one of ordinary skill having the above cited references before him/her. 
 
Response to Arguments
Applicant has revised previous claims 1-12 in the form of new claims 15-27. These new claims reflect the limitations of the previous claims. 
Applicant asserts that the present invention has the objective of obtaining a propolis product with high antioxidant capacity. For this purpose, raw propolis is crumbled by passing through a grinder and is then mixed with a solvent. The solvent is selected from the group consisting of ethyl alcohol, propylene glycol, glycerol, an ultrapure water and mineral water mixture, olive oil, almond oil, flaxseed oil, fish oil, pomegranate juice, orange juice, beetroot juice and grape juice. The obtained solution then has lemon juice or apple cider vinegar added as an acid regulator. The obtained solution is then shaken. After the shaken solution is degassed, the solution is centrifuged. The phenolic flavonoid material is analyzed. Dry matter obtained after centrifuging is then analyzed and determined. The desired end products are obtained from the extracts that have appropriate analysis results. 
Applicant asserts that the step of the claimed method are unique to the present invention are not shown in the prior art Chinese patent '969. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (e.g., surface area of ground propolis, specific duration and temperature of shaking, under darkness, etc. that is – those variables set recited in claims 20-25) are not recited in the broadest rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The adjustment of particular conventional working conditions (e.g., employing one or more commonly-employed laboratory techniques, such as shaking to dissolve a solute in solvent, centrifuging to separate insoluble components from a solution, etc.) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. In KSR, the Supreme Court indicated that the obviousness analysis should consider the “background knowledge possessed by a person having ordinary skill in the art.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).   Under KSR, information deemed within PHOSITA’s general knowledge is more powerful than that found buried in a prior art reference because we assume that PHOSITA would consider using their general knowledge in combination with the prior art — even absent any express motivation to do so. Under 35 U.S.C. § 103, the obviousness inquiry turns not only on the prior art, but whether “the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious . . . to a person having ordinary skill in the art to which the claimed invention pertains.” 35 U.S.C. § 103. Regardless of the tribunal, the inquiry into whether any “differences” between the invention and the prior art would have rendered the invention obvious to a skilled artisan necessarily depends on such artisan’s knowledge. See Philips v. Google & Microsoft 2020.
	It would appear from Applicant’s remarks that Applicant has unexpectedly found an efficient method to obtain a propolis extract with particularly beneficial effects (e.g, bioavailability, alcohol-free to be used in Halal foodstuffs, etc.). However, the claims are not so specific as to be commensurate in scope with these variables which produced the unexpected results, which are asserted to distinguish over the prior art. With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
	Accordingly, the instant claims, where no unexpected results are observed (i.e., evidence of criticality in the extraction parameters employed in the method), would have been obvious to one of ordinary skill having the above cited references before him/her. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/           Examiner, Art Unit 1655